IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




PD-132-05



DAVID WAYNE CAFFERY, Appellant

v.


THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

MONTGOMERY COUNTY




 Per Curiam

O P I N I O N



	Appellant was convicted of aggravated sexual assault, and his punishment was
assessed at 20 years.  The court of appeals affirmed the conviction.  Caffery v. State, No. 07-03-0437-CR (Tex. App.- Amarillo, delivered September 30, 2004).  Appellant filed a
petition for discretionary review.
	On appeal, Appellant argued that the trial court erred by interviewing State's
witnesses in camera-without Appellant's presence or knowledge-before the trial court
decided to reject the plea bargain.  Appellant contends this violated his rights to: 1) be
present at the proceedings; 2) counsel; 3) due process; 4) confrontation and cross-examination; and 5)  a public trial.  The State responded that error was not preserved because
after Appellant learned of the in camera interviews, he did not object but pled guilty to a jury
and raised this issue in a motion for new trial.  Appellant's  reply to the State's reply argued 
the  rights that were violated were either systemic or could not be waived by failing to object.
	The court of appeals held that by failing to object, Appellant waived any error in the
trial judge's failure to recuse herself or declare a mistrial.  The court of appeals did not
address Appellant's argument that the trial court's actions violated rights that could not be
waived by the failure to object.  Tex.R.App.Pro 47.1 provides:
	The court of appeals must hand down a written opinion that is as brief as
practicable but that addresses every issue raised and necessary to final
disposition of the appeal.  Where the issues are settled, the court should write
a brief memorandum opinion no longer than necessary to advise the parties of
the court's decision and the basic reasons for it.
	The court of appeals' opinion inadequately addressed Appellant's arguments.
Therefore, we grant Appellant's petition for discretionary review, vacate the court of appeals'
judgment, and remand to that court for reconsideration of Appellant's third point of error. 
Delivered:  June 29, 2005
Do not publish